 

Exhibit 10.8 

 

Execution Copy

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
Master Servicer

 

and

 

BERKADIA COMMERCIAL MORTGAGE LLC,
Primary Servicer

 

PRIMARY SERVICING AGREEMENT

 

Dated as of April 1, 2016

 

Citigroup Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2016-GC37

 

 

 

 

TABLE OF CONTENTS



          ARTICLE I DEFINITIONS 1           Section 1.01 Defined Terms 1        
ARTICLE II MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER TO PERFORM SERVICING
RESPONSIBILITIES 2           Section 2.01 Contract for Servicing; Possession of
Loan Documents 2     ARTICLE III SERVICING OF THE MORTGAGE LOANS 3          
Section 3.01 Primary Servicer to Service 3   Section 3.02 Merger or
Consolidation of the Primary Servicer 18   Section 3.03 Limitation on Liability
of the Primary Servicer and Others 18   Section 3.04 Primary Servicer
Resignation 19   Section 3.05 No Transfer or Assignment of Servicing 19  
Section 3.06 Indemnification 19     ARTICLE IV DEFAULT 20           Section 4.01
Events of Default 20   Section 4.02 Waiver of Defaults 23   Section 4.03 Other
Remedies of Master Servicer 23     ARTICLE V TERMINATION 23           Section
5.01 Termination 23   Section 5.02 Termination With Cause 24   Section 5.03
Reserved 24   Section 5.04 Termination of Duties with Respect to Specially
Serviced Loans 24     ARTICLE VI MISCELLANEOUS 24           Section 6.01
Successor to the Primary Servicer 24   Section 6.02 Financial Statements 25  
Section 6.03 Closing 25   Section 6.04 Closing Documents 25   Section 6.05
Notices 25   Section 6.06 Severability Clause 26   Section 6.07 Counterparts 27
  Section 6.08 Governing Law 27   Section 6.09 Protection of Confidential
Information 27   Section 6.10 Intention of the Parties 27   Section 6.11 Third
Party Beneficiary 27   Section 6.12 Successors and Assigns; Assignment of
Agreement 28   Section 6.13 Waivers 28   Section 6.14 Exhibits 28   Section 6.15
General Interpretive Principles 28

 

i

 

 

  Section 6.16 Complete Agreement 28   Section 6.17 Further Agreement 28  
Section 6.18 Amendments 29   Section 6.19 Non-Solicitation 29

 

ii

 

 

EXHIBIT A MORTGAGE LOAN SCHEDULE A-1 EXHIBIT B PRIMARY SERVICER’S OFFICER’S
CERTIFICATE B-1 EXHIBIT C POOLING AND SERVICING AGREEMENT C-1 EXHIBIT D
[RESERVED] D-1 EXHIBIT E QUARTERLY SERVICING CERTIFICATION E-1 EXHIBIT F FORM OF
ACCOUNT CERTIFICATION F-1 EXHIBIT G FORM OF COLLECTION REPORT G-1 EXHIBIT H FORM
OF CERTIFICATE OF INSURANCE H-1 EXHIBIT I NEW LEASE INFORMATION I-1 EXHIBIT J
MONTHLY ACCOUNTS CERTIFICATION J-1 EXHIBIT K FORM NOTE REGISTER K-1

 

iii

 

 

This is a Primary Servicing Agreement (the “Agreement”), dated as of April 1,
2016, by and between BERKADIA COMMERCIAL MORTGAGE LLC, a limited liability
company having an office at 323 Norristown Road, Suite 300, Ambler, PA 19002,
and its successors and assigns (the “Primary Servicer”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, having an office at MAC D1086, 550 South Tryon Street,
14th Floor, Charlotte, North Carolina 28202, and its successors and assigns (the
“Master Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, Citigroup Commercial Mortgage Securities Inc. (the “Depositor”), the
Master Servicer, as Master Servicer, Midland Loan Services, a Division of PNC
Bank, National Association, as special servicer (the “Special Servicer”), Park
Bridge Lender Services LLC, as operating advisor (in such capacity, the
“Operating Advisor”) and as asset representations reviewer (in such capacity,
the “Asset Representations Reviewer”), Citibank, N.A., as certificate
administrator (the “Certificate Administrator”) and Deutsche Bank Trust Company
Americas, as trustee (the “Trustee”), have entered into that certain Pooling and
Servicing Agreement dated as of April 1, 2016, as amended, modified and restated
from time to time (the “Pooling and Servicing Agreement”), whereby the Master
Servicer shall master service certain mortgage loans on behalf of the Trustee;
and

 

WHEREAS, the Master Servicer desires to enter into a contract with the Primary
Servicer whereby the Primary Servicer shall service the mortgage loan or
mortgage loans, as applicable, listed on Exhibit A (the “Mortgage Loan
Schedule”) attached hereto (hereinafter referred to as the “Mortgage Loans”) on
behalf of the Master Servicer.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Primary Servicer hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Defined Terms.

 

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

 

“Available Distribution Amount” shall mean, with respect to any date, an amount
equal to, without duplication, (a) the sum of (i) the aggregate of the amounts
on deposit in the Primary Servicer Collection Account as of such date, (ii) if
and to the extent not included in the amount referred to in subclause (a)(i),
the aggregate amount transferred from the REO Account (if established) to the
Primary Servicer as of such date to the extent not previously remitted to the
Master Servicer, (iii) the aggregate of all other amounts received with respect
to the Mortgage Loans as of such date to the extent not previously remitted to
the Master Servicer and (iv) the aggregate amount of Prepayment Interest
Shortfalls deposited by the Primary Servicer in the Primary Servicer Collection
Account as required by Section 3.13 of the Pooling and Servicing

 

 

 

 

Agreement as incorporated herein pursuant to Section 3.01(c)(19) of this
Agreement, to the extent not previously remitted to the Master Servicer, net of
(b) the portion of the amount described in subclause (a) of this definition that
represents one or more of the following: (i) Escrow Payments (other than Escrow
Payments that are to be used to reimburse the Master Servicer for Property
Advances) or (ii) any amounts that the Primary Servicer is entitled to retain as
compensation pursuant to Section 3.12 of the Pooling and Servicing Agreement as
incorporated herein pursuant to Section 3.01(c)(17) of this Agreement.

 

“Collection Report” shall mean the monthly report prepared by the Primary
Servicer setting forth, with respect to the Mortgage Loans, the information
described on Exhibit G attached hereto.

 

“Mortgage Loans” shall have the meaning specified in the recitals hereto.

 

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

 

“Primary Servicer Collection Account” shall have the meaning specified in
Section 3.01(c)(8) of this Agreement.

 

“Primary Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

 

“Primary Servicing Fee” shall mean, with respect to each Mortgage Loan and
related REO Mortgage Loan, the fee payable to the Primary Servicer pursuant to
Section 3.01(c)(17) of this Agreement.

 

“Primary Servicing Fee Rate” shall mean, with respect to each Mortgage Loan, the
rate that corresponds to each Mortgage Loan set forth on Exhibit A hereto under
the heading “Primary Servicing Fee %.”

 

ARTICLE II

MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

 

Section 2.01     Contract for Servicing; Possession of Loan Documents.

 

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Primary Servicer, subject to the terms of this Agreement, for
the servicing of the Mortgage Loans. On and after the Closing Date, the Primary
Servicer shall hold any portion of the Servicing File or the Mortgage File in
the possession of the Primary Servicer in trust by the Primary Servicer, on
behalf of the Master Servicer for the benefit of the Trustee. The Primary
Servicer’s possession of any portion of the Servicing File or the Mortgage File
shall be at the will of the Master Servicer and the Trustee for the sole purpose
of facilitating the servicing or the supervision of servicing of the Mortgage
Loans pursuant to this Agreement, and such retention and possession by the
Primary Servicer shall be in a custodial capacity only. Any portion of the
Servicing File or the Mortgage File retained by the Primary Servicer shall be
identified to reflect clearly the ownership of the Mortgage Loans by the
Trustee. The Primary Servicer shall release

 

2

 

 

from its custody any Mortgage File retained by it only in accordance with this
Agreement and, to the extent incorporated herein, the Pooling and Servicing
Agreement. The Primary Servicer shall provide to the Master Servicer as soon as
practicable after request therefor by the Master Servicer a copy of any
documents held by it with respect to the Mortgage Loans. Upon request, without
limiting any obligation in any other provision in this Agreement, during the
term of this Agreement, the Primary Servicer will also provide to the Master
Servicer copies of any lease, amendments and other documents related to the
Mortgaged Properties securing any Mortgage Loan or related to any Mortgage Loan.

 

ARTICLE III

SERVICING OF THE MORTGAGE LOANS

 

Section 3.01     Primary Servicer to Service.

 

(a)           The Primary Servicer, as an independent contractor, shall service
and administer the Mortgage Loans in a manner consistent with the Servicing
Standard under the Pooling and Servicing Agreement.

 

(b)           The Primary Servicer shall perform, on behalf of the Master
Servicer, all of the obligations of the Master Servicer (with respect to the
Mortgage Loans subject to this Agreement) as set forth in those sections of the
Pooling and Servicing Agreement incorporated herein pursuant to Section 3.01(c)
of this Agreement (the “Incorporated Sections”), as modified by Section 3.01(c)
of this Agreement, and the Master Servicer shall have the same rights with
respect to the Primary Servicer that the Trustee, the Certificate Administrator,
the Custodian, the Depositor, the Underwriters, the Initial Purchasers, the
Controlling Class Certificateholder, the Directing Holder, the Operating
Advisor, the Asset Representations Reviewer, the Rating Agencies, the Rule 17g-5
Information Provider, the Certificateholders, the Controlling Class
Representative and the Special Servicer (including, without limitation, the
right of the Special Servicer to direct the Master Servicer during certain
periods) have with respect to the Master Servicer under the Pooling and
Servicing Agreement to the extent that the Primary Servicer is acting on behalf
of the Master Servicer hereunder and except as otherwise set forth herein.
Without limiting the foregoing, and subject to Section 3.22 of the Pooling and
Servicing Agreement as modified herein, the Primary Servicer shall service and
administer each Mortgage Loan as long as it is not a Specially Serviced Loan;
provided, however, that the Primary Servicer shall continue to collect
information and prepare all reports to the Trustee required from the Master
Servicer under the Pooling and Servicing Agreement with respect to any Specially
Serviced Loan and REO Property (and the related REO Mortgage Loan), and further
to render such incidental services with respect to any Specially Serviced Loan
and REO Property as are specifically provided for therein; provided, further,
however, that the Primary Servicer shall continue to be entitled to its Primary
Servicing Fee in accordance with and to the extent provided for in Section
3.01(c)(17) of this Agreement. All references herein to the respective duties of
the Primary Servicer and the Special Servicer, and to the areas in which they
may exercise discretion, shall be subject to Section 3.22 of the Pooling and
Servicing Agreement, as modified herein and to the Special Servicer’s rights to
service a Specially Serviced Loan. Except as otherwise set forth below, for
purposes of this Agreement, (i) references to the Trustee, the Certificate
Administrator, the Custodian, the Depositor, the Underwriters, the Initial
Purchasers,

 

3

 

 

the Controlling Class Certificateholder, the Directing Holder, the Operating
Advisor, the Asset Representations Reviewer, the Rating Agencies, the Rule 17g-5
Information Provider, the Certificateholders, the Controlling Class
Representative and the Special Servicer in the Incorporated Sections (and in the
defined terms used therein) shall be deemed to be references to the Master
Servicer hereunder, (ii) references to the Master Servicer in the Incorporated
Sections (and in the defined terms used therein) shall be deemed to be
references to the Primary Servicer hereunder and (iii) references to the
Mortgage Loans in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Mortgage Loans as defined
herein (such modification of the Incorporated Sections (and in the defined terms
used therein) shall be referred to herein as the “References Modification”). The
Primary Servicer shall have no duties or obligations with respect to any
Serviced Loan Combination or Serviced Companion Loan.

 

(c)          The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:

 

(1)           Section 2.03. The Primary Servicer shall promptly notify the
Master Servicer upon its actual knowledge of any facts or circumstances that the
Primary Servicer reasonably believes constitute a breach of any representations
and warranties contained in the CGMRC Loan Purchase Agreement that could give
rise to a cure or repurchase obligation thereunder. The Master Servicer shall
promptly provide a copy of the CGMRC Loan Purchase Agreement to the Primary
Servicer. The Primary Servicer shall notify the Master Servicer in writing
within five (5) Business Days after the Primary Servicer discovers or receives
notice alleging a Document Defect or a Breach or receives a Repurchase
Communication of a Repurchase Request, Repurchase Request Withdrawal, Repurchase
or Repurchase Request Rejection or receives a Certificateholder Repurchase
Request or a PSA Party Repurchase Request. The Primary Servicer shall promptly
provide to the Master Servicer a copy of any written Repurchase Request,
Repurchase Request Withdrawal, Repurchase, Repurchase Request Rejection,
Certificateholder Repurchase Request or PSA Party Repurchase Request received by
the Primary Servicer and such other information in the possession of the Primary
Servicer reasonably requested by the Master Servicer to fulfill its obligations
under Section 2.03 of the Pooling and Servicing Agreement.

 

(2)           Section 2.05. Section 2.05(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Primary Servicer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Primary Servicer is in compliance
with the laws of each jurisdiction in which a Mortgaged Property is located to
the extent necessary to perform its obligations under this Agreement.”

 

(3)           Sections 3.01(a) and (b) are incorporated herein, except where
expressly provided otherwise in this Agreement. Without limiting the generality
of the foregoing, the Primary Servicer shall take all necessary action to
continue all UCC financing statements prior to the expiration of such UCC
financing statements. The Master

 

4

 

 

Servicer shall forward the Primary Servicer recorded UCC financing statements
reflecting the Trust as the secured party. The Primary Servicer shall not
modify, amend, waive or otherwise consent to any change of the terms of any
Mortgage Loan except as allowed by this Agreement.

 

(4)           Sections 3.01(c), (d) and (k). References to the Master Servicer
shall not be deemed to be references to the Primary Servicer for purposes of
Sections 3.01(c) and (d) of the Pooling and Servicing Agreement. Each and every
one of the terms and conditions of Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement shall be enforceable against the Primary Servicer in
accordance with the terms thereof. The Primary Servicer may not enter into any
new Sub-Servicing Agreements in connection with the Mortgage Loans and shall
directly service the Mortgage Loans in accordance with the terms and conditions
of this Agreement. The Primary Servicer may delegate certain servicing duties
hereunder (such as inspections or insurance monitoring) to contractors, vendors,
other third parties or an Affiliate. This Agreement will be assumed by the
Trustee, if the Trustee has assumed the duties of the Master Servicer or by any
successor Master Servicer without cost or obligation to the assuming party or
the Trust Fund, upon the assumption by such party of the obligations of the
Master Servicer pursuant to Section 7.02 of the Pooling and Servicing Agreement.
The Primary Servicer shall not take any action that the Master Servicer would be
prohibited from taking under the Pooling and Servicing Agreement and shall not
make any material servicing decisions, such as loan modifications or
determinations as to the manner or timing of enforcing remedies under the
related Loan Documents, without the consent of the Master Servicer as permitted
hereunder. Section 3.01(k) of the Pooling and Servicing Agreement is not
incorporated herein. To the extent a Note register is required under any Loan
Documents, the Primary Servicer shall promptly provide to the Master Servicer
any updates regarding the applicable Notes in the form of Exhibit K attached
hereto.

 

(5)           Section 3.03. The determination as to the application of amounts
collected in respect of each Mortgage Loan, to the extent the application is not
governed by the express provisions of the related Note or Mortgage, shall be
made by the Master Servicer, and so directed to the Primary Servicer in writing.
Without the express written consent of the Master Servicer, the Primary Servicer
shall not waive any Penalty Charges in connection with any delinquent Monthly
Payment with respect to any Mortgage Loan. The Primary Servicer shall use
reasonable efforts to collect and shall forward to the Master Servicer all
income statements, rent rolls and other reporting information (as required under
the related Loan Documents) collected by the Primary Servicer from Mortgagors
within the timeframe set forth in Section 3.01(c)(30) of this Agreement.

 

(6)           Section 3.04(a). Without limiting the generality of the
obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify the information on each Mortgage Loan with respect to taxes,
insurance premiums, assessments, ground rents and other similar items on a
quarterly basis starting for the quarter ending in June of 2016 within
twenty-five (25) days of the end of such quarter as required by, and in the form
of, Exhibit E attached hereto, pursuant to Section 3.01(c)(30) of this
Agreement. The third, fourth, fifth and sixth sentences of Section 3.04(a) of
the Pooling and Servicing Agreement are not incorporated herein. The

 

5

 

 

Primary Servicer shall not be obligated to make any Property Advances. With
respect to non-escrowed payments, when the Primary Servicer becomes aware in
accordance with the Servicing Standard that a Mortgagor has failed to make any
such payment or, with respect to escrowed loans, collections from a Mortgagor
are insufficient to pay any such item before the applicable penalty or
termination date, the Primary Servicer shall promptly notify the Master
Servicer. The Master Servicer may direct the Primary Servicer in writing to (and
upon such direction, the Primary Servicer shall) make a payment from amounts on
deposit in the Primary Servicer Collection Account as contemplated by Section
3.04(a) of the Pooling and Servicing Agreement.

 

(7)           Section 3.04(b), (d) and (e). The creation of any Escrow Account
shall be evidenced by a certification in the form of Exhibit F attached hereto
and a copy of such certification shall be furnished to the Master Servicer on or
prior to the Closing Date and thereafter to the Master Servicer upon any
transfer of any Escrow Account. Without the express written consent of the
Master Servicer, the Primary Servicer shall not (a) waive or extend the date set
forth in any agreement governing reserve funds by which the required repairs
and/or capital improvements at the related Mortgaged Property must be completed
or (b) release any earn out reserve funds or return any related letters of
credit delivered in lieu of earn out reserve funds. The Primary Servicer shall
promptly notify the Master Servicer of any failure by a Mortgagor described in
Section 3.04(e) of the Pooling and Servicing Agreement.

 

(8)           Section 3.05(a). The Primary Servicer shall establish a collection
account (hereinafter the “Primary Servicer Collection Account”), meeting all of
the requirements of the Collection Account, and references to the Collection
Account shall be references to such Primary Servicer Collection Account. The
creation of any Primary Servicer Collection Account shall be evidenced by a
certification in the form of Exhibit F attached hereto and a copy of such
certification shall be furnished to the Master Servicer on or prior to the
Closing Date and thereafter to the Master Servicer upon any transfer of the
Primary Servicer Collection Account. Notwithstanding the last two paragraphs of
Section 3.05(a) of the Pooling and Servicing Agreement, the Primary Servicer
shall deposit into the Primary Servicer Collection Account and include in its
Available Distribution Amount, Ancillary Fees, Consent Fees, Assumption Fees,
assumption application fees, defeasance fees, review fees and other amounts that
constitute other Additional Servicing Compensation or other Additional Special
Servicing Compensation collected by the Primary Servicer, to the extent the
Primary Servicer is not entitled to such amounts pursuant to Section 3.01(c)(17)
of this Agreement. For purposes of the last paragraph of Section 3.05(a) of the
Pooling and Servicing Agreement, the Master Servicer shall direct the Special
Servicer to make payment of amounts referenced therein directly to the Primary
Servicer for deposit in the Primary Servicer Collection Account and, to the
extent the Master Servicer receives any properly identified funds due on the
Mortgage Loans directly from the Special Servicer prior to the Primary Servicer
Remittance Date in any given month, the Master Servicer shall, within one (1)
Business Day after receipt, remit such amounts to the Primary Servicer for
deposit into the Primary Servicer Collection Account.

 

6

 

 

(9)          Section 3.06 is not incorporated herein. The Primary Servicer may,
from time to time, make withdrawals from the Primary Servicer Collection Account
for any of the following purposes (the order set forth below not constituting an
order of priority for such withdrawals):

 

(i)          to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section
4.06(a)(i)-(v) of the Pooling and Servicing Agreement and Section 3.01(c)(31) of
this Agreement;

 

(ii)         to the extent not otherwise required to be applied to Prepayment
Interest Shortfalls, to pay to itself earned and unpaid Primary Servicing Fees
in respect of the Mortgage Loans, Specially Serviced Loans and REO Mortgage
Loans, the Primary Servicer’s right to payment of its Primary Servicing Fee
pursuant to this clause (ii) with respect to the Mortgage Loans, Specially
Serviced Loans or REO Mortgage Loans being limited to amounts received on or in
respect of the Mortgage Loans (whether in the form of payments, Liquidation
Proceeds, Insurance Proceeds or Condemnation Proceeds) or such REO Mortgage
Loans (whether in the form of REO Proceeds, Liquidation Proceeds, Insurance
Proceeds or Condemnation Proceeds) that are allocable as a recovery of interest
thereon;

 

(iii)        to pay to itself, as additional servicing compensation in
accordance with Section 3.12(a) of the Pooling and Servicing Agreement, interest
and investment income earned in respect of amounts held in the Primary Servicer
Collection Account as provided in Section 3.01(c)(10) of this Agreement (but
only to the extent of the net investment earnings with respect to the Primary
Servicer Collection Account for the period from and including the prior Primary
Servicer Remittance Date to and including such Primary Servicer Remittance
Date);

 

(iv)        to clear and terminate the Primary Servicer Collection Account at
the termination of this Agreement pursuant to Section 9.01 of the Pooling and
Servicing Agreement, as modified herein; and

 

(v)         any amounts deposited in the Primary Servicer Collection Account in
error.

 

The Primary Servicer shall keep and maintain separate accounting records, on a
loan-by-loan basis and on a property-by-property basis when appropriate, for the
purpose of justifying any withdrawal, debit or credit from its Primary Servicer
Collection Account. On each Primary Servicer Remittance Date, all income and
gain realized from investment of funds to which the Primary Servicer is entitled
shall be subject to withdrawal by such Primary Servicer. The last paragraph of
Section 3.06(a) of the Pooling and Servicing Agreement is incorporated herein.

 

(10)        Section 3.07 is not incorporated herein. The Primary Servicer may
invest funds in the Primary Servicer Collection Account and any Escrow Account
maintained

 

7

 

 

by the Primary Servicer on the same terms as the Master Servicer may invest
funds in the Collection Account and any Escrow Account, and subject to the same
restrictions and obligations regarding maturity dates, gains, losses, possession
of Permitted Investments and Permitted Investments payable on demand. Without
limiting the generality of the foregoing, (A) any investment of funds in the
Primary Servicer Collection Account shall be made in the name of the Certificate
Administrator, on behalf of the Trustee for the benefit of the
Certificateholders or in the name of a nominee of the Certificate Administrator
and (B) the Primary Servicer, on behalf of the Trustee, shall take the actions
described in Section 3.07 of the Pooling and Servicing Agreement as applicable
to the Master Servicer necessary to perfect the Trustee’s interest in Permitted
Investments. The Primary Servicer shall have no responsibility or liability with
respect to the investment direction of the Master Servicer, the Certificate
Administrator, the Special Servicer, any Mortgagor or Manager or any losses
resulting therefrom, whether from Permitted Investments or otherwise. The
Primary Servicer shall not be required to deposit any loss on an investment of
funds in an Investment Account if such loss is incurred solely as a result of
the insolvency of the federal or state chartered depository institution or trust
company that holds such Investment Account, so long as such depository
institution or trust company is not the Primary Servicer or an Affiliate of the
Primary Servicer and satisfied the qualifications set forth in the definition of
Eligible Account both (1) at the time such investment was made and (2) as of the
date that is thirty (30) days prior to the insolvency.

 

(11)         Section 3.08(a). References to the Collection Account shall be
references to the Primary Servicer Collection Account. Within thirty (30) days
after the Closing Date, the Primary Servicer shall forward to the Master
Servicer, for the Mortgage Loans, a fully completed certificate of insurance in
the form of Exhibit H attached hereto. The Primary Servicer shall promptly
notify the Master Servicer of any Mortgaged Property that is not insured against
terrorist or other similar acts. Upon receipt of notice from the Special
Servicer of any determination by the Special Servicer that a default is an
Acceptable Insurance Default, the Master Servicer shall notify the Primary
Servicer of such determination.

 

(12)         Section 3.08(b). References to the Collection Account shall be
references to the Primary Servicer Collection Account.

 

(13)         Section 3.08(c).

 

(14)         Section 3.09 is not incorporated herein. The Primary Servicer shall
not process or be entitled to any fee with respect to any assumption, transfer,
defeasance, or any other action contemplated under Section 3.09 of the Pooling
and Servicing Agreement. The Primary Servicer shall promptly forward all
requests under Section 3.09 of the Pooling and Servicing Agreement to the Master
Servicer. The Master Servicer will deal or communicate directly with the
Mortgagors in connection with any request under Section 3.09 of the Pooling and
Servicing Agreement.

 

(15)         Reserved.

 

8

 

 

(16)         Section 3.11. The references to the Collection Account shall be
references to the Primary Servicer Collection Account. No expense incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Primary Servicer Collection Account.

 

(17)         Section 3.12(a). References to the Servicing Fee shall be deemed to
be references to the Primary Servicing Fee and references to the Servicing Fee
Rate shall be deemed to be references to the Primary Servicing Fee Rate. All
references to the Collection Account shall be references to the Primary Servicer
Collection Account. The Primary Servicer shall be entitled to retain, and shall
not be required to deposit in the Primary Servicer Collection Account,
additional servicing compensation in the form of the following amounts to the
extent collected from the Mortgagor: (i) 50% of that portion of Excess
Modification Fees to which the Master Servicer is entitled under Section 3.12(a)
of the Pooling and Servicing Agreement collected by the Primary Servicer in
connection with matters performed by the Primary Servicer pursuant to Section
3.01(c)(26) of this Agreement, and (ii) 50% of that portion of waiver fees,
earnout fees, Consent Fees and other processing fees to which the Master
Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement collected by the Primary Servicer in connection with matters performed
by the Primary Servicer pursuant to Section 3.01(c)(26) of this Agreement. The
Primary Servicer shall be entitled to (a) interest or other income earned on
deposits relating to the Trust Fund in the Primary Servicer Collection Account
in accordance with Section 3.01(c)(10) of this Agreement, (b) interest or other
income earned on deposits in any Escrow Account maintained by the Primary
Servicer which are not required by applicable law or the Loan Documents to be
paid to the Mortgagor, (c) 50% of any charges for processing Mortgagor requests
(other than requests for actions otherwise addressed in this Section
3.01(c)(17)), (d) 100% of Ancillary Fees, in each case only to the extent
actually paid by the Mortgagor, and (e) 50% of that portion of Excess Penalty
Charges relating to late fees to which the Master Servicer is entitled under
Section 3.12(a) of the Pooling and Servicing Agreement with respect to the
Mortgage Loans (other than any portion of Excess Penalty Charges relating to
late fees accrued during the period such Mortgage Loan is a Specially Serviced
Loan) if the Primary Servicer participates in the realization upon such
delinquent loan. The Primary Servicer shall not be entitled to any Prepayment
Interest Excess, defeasance fees, Assumption Fees, assumption application fees,
Default Interest or any other additional servicing compensation not specifically
addressed in this Section 3.01(c)(17).

 

(18)         Section 3.12(d) and (e).

 

(19)         Section 3.13. The Primary Servicer shall deposit all Prepayment
Interest Shortfalls in the Primary Servicer Collection Account on each Primary
Servicer Remittance Date. References to the Servicing Fee shall be references to
the Primary Servicing Fee.

 

(20)         Section 3.15. For the avoidance of doubt, access provided by the
Primary Servicer pursuant to Section 3.15 of the Pooling and Servicing Agreement
shall only be provided to the Master Servicer.

 

9

 

 

(21)         Section 3.18(a) and (b). The Primary Servicer shall promptly (but,
in the case of inspections, in no event later than five (5) Business Days after
completion and receipt of such inspection report) forward to the Master Servicer
a copy of all such reports prepared by the Primary Servicer. If any inspection
report identifies a “life safety” or other material deferred maintenance item
existing with respect to any Mortgaged Property, the Primary Servicer shall
promptly send to the related Mortgagor a letter identifying such deferred
maintenance item and instructing the related Mortgagor to correct such deferred
maintenance item. With respect to the Mortgage Loans serviced hereunder, the
Primary Servicer shall inform each ground lessor that any notices of default
under the related Ground Lease should thereafter be forwarded to the Master
Servicer in addition to the Primary Servicer.

 

(22)         Section 3.19.

 

(23)         Section 3.20 is not incorporated herein. The Primary Servicer shall
have no obligation to make any Property Advances, provided, that the Primary
Servicer shall provide the Master Servicer not less than five (5) Business Days’
notice before the date on which the Master Servicer is required to make any
Property Advance with respect to any Mortgage Loan (which notice shall include
any and all information in its possession reasonably requested by the Master
Servicer that will enable the Master Servicer to determine whether such Property
Advance would constitute a Nonrecoverable Property Advance).

 

(24)         Section 3.22(a). The Primary Servicer shall promptly notify the
Master Servicer of any event or circumstance that the Primary Servicer deems to
constitute a Servicing Transfer Event with respect to any Mortgage Loan. The
determination as to whether a Servicing Transfer Event has occurred shall be
made by the Master Servicer. The Master Servicer shall promptly notify the
Primary Servicer of any determination by the Master Servicer that a Servicing
Transfer Event with respect to any Mortgage Loan has occurred. Upon receipt by
the Master Servicer of notice from the Special Servicer that a Specially
Serviced Loan has become a Corrected Loan, the Master Servicer shall promptly
give the Primary Servicer notice thereof and the obligation of the Primary
Servicer to service and administer such Mortgage Loan shall resume.

 

(25)         Section 3.22(c).

 

(26)         Section 3.24. Notwithstanding anything herein to the contrary, the
Primary Servicer shall not take any action with respect to any material
servicing decisions, modification, extension, waiver, consent, Master Servicer
Decision, or any other action contemplated by Section 3.24 of the Pooling and
Servicing Agreement without the prior written consent of the Master Servicer.
With respect to any such proposed action, the Primary Servicer shall perform and
forward to the Master Servicer any analysis, recommendation or other information
required to be prepared and/or delivered by the Master Servicer under Section
3.24 of the Pooling and Servicing Agreement. The Master Servicer, not the
Primary Servicer, will deal directly with the Special Servicer and/or the Rating
Agencies and, as necessary, the Operating Advisor and the Directing Holder, in
connection with obtaining any necessary approval or consent

 

10

 

 

from such parties. If the Master Servicer consents to such transaction, the
Primary Servicer shall process, document and close such transaction. When
forwarding a request for the approval of any lease or renewal or extension
thereof, the Primary Servicer shall forward to the Master Servicer the
information concerning such lease required by, and in the form of, Exhibit I
attached hereto. The Primary Servicer will not permit any Principal Prepayment
with respect to any Mortgage Loan without the written consent of the Master
Servicer. The Primary Servicer shall promptly forward all requests for Principal
Prepayments to the Master Servicer, along with a payoff statement setting forth
the amount of the necessary Principal Prepayment calculated by the Primary
Servicer. The Master Servicer shall respond to the Primary Servicer promptly
following its receipt of any such request for consent and payoff statement.

 

(27)         Section 3.25 is not incorporated herein. The Primary Servicer will
not permit any replacement of a Manager for the related Mortgaged Property with
respect to any Mortgage Loan without the express written consent of the Master
Servicer.     

 

(28)         Section 3.30 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Primary Servicer shall not deliver any
information to the Rating Agencies or make any request to a Rating Agency for a
Rating Agency Confirmation; all such requests shall be made by, and as
determined necessary by, the Master Servicer. The Primary Servicer shall not
orally communicate with any Rating Agency regarding any of the Loan Documents or
any matter related to the Mortgage Loans, the related Mortgaged Properties, the
related Mortgagors or any other matters in connection with the Certificates or
pursuant to this Agreement or the Pooling and Servicing Agreement. The Primary
Servicer agrees to comply (and to cause each and every subcontractor, vendor or
agent for the Primary Servicer and each of its officers, directors and employees
to comply) with the provisions relating to communications with the Rating
Agencies set forth in this paragraph and shall not deliver to any Rating Agency
any report, statement, request for Rating Agency Confirmation or other
information restricted by the Pooling and Servicing Agreement.

 

All information described above in this Section 3.01(c)(28) will be provided by,
and all such communications, responses and requests described in the immediately
preceding paragraph will be made by, the Master Servicer in accordance with the
procedures required by the Pooling and Servicing Agreement. To the extent that
the Master Servicer is required to provide any information to, or communicate
with, any Rating Agency in accordance with its obligations under the Pooling and
Servicing Agreement and such information or communication is regarding the
Mortgage Loans or the sub-servicing by the Primary Servicer under this
Agreement, the Primary Servicer shall provide the information to the Master
Servicer necessary for the Master Servicer to fulfill such obligations.

 

Subject to any restrictions in the Pooling and Servicing Agreement, none of the
foregoing restrictions in this Section 3.01(c)(28) prohibit or restrict oral or
written communications, or providing information, between the Primary Servicer
and any Rating Agency or NRSRO with regard to (i) such Rating Agency’s or
NRSRO’s review of the ratings it assigns to the Primary Servicer, (ii) such
Rating Agency’s or NRSRO’s

 

11

 

 

approval of the Primary Servicer as a commercial mortgage master, special or
primary servicer or (iii) such Rating Agency’s or NRSRO’s evaluation of the
Primary Servicer’s servicing operations in general; provided, however, that the
Primary Servicer shall not provide any information relating to the Certificates
or the Mortgage Loans to a Rating Agency or a NRSRO in connection with such
review and evaluation by such Rating Agency or NRSRO unless (x) borrower,
property or deal specific identifiers are redacted; (y) the Master Servicer
confirms to the Primary Servicer in writing that it has previously provided such
information to the Rule 17g-5 Information Provider and does not provide such
information to such Rating Agency until the earlier of (a) receipt of
notification from the Rule 17g-5 Information Provider that such information has
been posted to the Rule 17g-5 Information Provider’s Website and (b) after 12:00
p.m. on the first Business Day following the date it has provided such
information to the Rule 17g-5 Information Provider; or (z) the Rating Agency has
confirmed in writing to the Primary Servicer that it does not intend to use such
information in undertaking credit surveillance for any Class of Certificates
(and the Primary Servicer shall, upon written request, certify to the Depositor,
with copy to the Master Servicer, that it received the confirmation described in
this clause (z)).

 

(29)         Section 3.32.

 

(30)         Section 4.02(b) is not incorporated herein. The Primary Servicer
shall deliver to the Master Servicer, no later than 1:00 p.m. New York City time
on the Primary Servicer Remittance Date, by electronic transmission in the
format mutually agreed upon by the Master Servicer and the Primary Servicer, the
CREFC® Financial File, the CREFC® Property File and the CREFC® Comparative
Financial Status Report, the CREFC® Loan Level Reserve/LOC Report, a CREFC® Loan
Periodic Update File, the CREFC® Total Loan Report, a CREFC® Delinquent Loan
Status Report and a CREFC® Servicer Watch List/Portfolio Review Guidelines, each
providing the required information as of such Determination Date. To the extent
any Mortgage Loan becomes a Specially Serviced Loan, the Primary Servicer shall
send to the related Mortgagor a notice directing the Mortgagor to forward to the
Special Servicer annual, quarterly and monthly operating statements, budgets and
rent rolls of the related Mortgaged Property, and financial statements of the
related Mortgagor. The preparation and maintenance by the Primary Servicer of
all the reports specified in this Section 3.01(c)(30), including the
calculations made therein, shall be done in accordance with CREFC® standards to
the extent applicable thereto. The Primary Servicer shall deliver to the Master
Servicer by electronic transmission in a format mutually agreed upon by the
Master Servicer and the Primary Servicer, (a) on a monthly basis not later than
1:00 p.m. New York City time on each Primary Servicer Remittance Date, the
Collection Report (the information therein to be stated as of the Determination
Date) and (b) on a quarterly basis starting for the quarter ending June of 2016,
within twenty-five (25) days of the end of such quarter, the information on the
Mortgage Loans, including without limitation information regarding UCC financing
statements, taxes, insurance premiums and ground rents on a quarterly basis,
required by and in the form of Exhibit E attached hereto. In addition, on each
day that the Primary Servicer forwards to the Master Servicer any funds pursuant
to Section 3.01(c)(31) of this Agreement, the Primary Servicer shall deliver the
Collection Report to the Master Servicer by electronic transmission in a format
mutually agreed upon by the

 

12

 

 

Master Servicer and the Primary Servicer. The Primary Servicer shall also
prepare and deliver to the Master Servicer and Special Servicer, not later than
1:00 p.m. New York City time on each Primary Servicer Remittance Date a
certification in the form of Exhibit J.

 

The Primary Servicer shall forward to the Master Servicer promptly upon
completion, and in any event at least five (5) Business Days before the Master
Servicer must deliver or make available such reports, statements and files under
the Pooling and Servicing Agreement, a copy of all income statements, rent rolls
and other reporting information collected by the Primary Servicer and
electronically deliver in Microsoft Excel format the CREFC® Operating Statement
Analysis Report and CREFC® NOI Adjustment Worksheet with respect to the Mortgage
Loans as required by Section 4.02(b) of the Pooling and Servicing Agreement.

 

(31)         Section 4.06 is not incorporated herein. On the Primary Servicer
Remittance Date immediately preceding each Distribution Date, the Primary
Servicer shall remit to the Master Servicer by wire transfer the Available
Distribution Amount for such date. Each month, on each Business Day between the
Primary Servicer Remittance Date and the Distribution Date, the Primary Servicer
shall forward to the Master Servicer by wire transfer the Available Distribution
Amount for such date. Each month, on each Business Day that the Primary Servicer
is not required to remit to the Master Servicer pursuant to the previous two
sentences, the Primary Servicer shall forward to the Master Servicer by wire
transfer all amounts collected by the Primary Servicer and not previously
remitted to the Master Servicer which constitute delinquent payments on the
Mortgage Loans and any related late fees or Default Interest to the extent not
due to the Primary Servicer. Section 3.01(c)(30) of this Agreement sets forth
certain reporting requirements with respect to such remittances. The Primary
Servicer shall have no obligation to make P&I Advances.

 

(32)         Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07, 10.08,
10.09, 10.10, 10.12 and 10.17. The Primary Servicer shall perform all
obligations and be subject to all restrictions and requirements applicable to
the Master Servicer or “Primary Servicer” in such Sections as they relate to its
duties thereunder. In addition, if the Primary Servicer is a “Servicing Function
Participant” or “Reporting Servicer” it shall perform all obligations and be
subject to all restrictions and requirements applicable to a “Servicing Function
Participant” or “Reporting Servicer” in such Sections. The Primary Servicer
shall cooperate with requests by the Master Servicer, and if the Primary
Servicer is a Servicing Function Participant or Reporting Servicer, the Trustee
and the Depositor in connection with the satisfaction of the Trust’s reporting
requirements under the Exchange Act as they relate to its duties hereunder and
as required by Regulation AB. The Primary Servicer shall have a reasonable
period of time to comply with any written request made under Section 10.01 or
10.02 of the Pooling and Servicing Agreement, but in any event, shall, upon
reasonable advance written request, provide information in sufficient time to
allow the Depositor to satisfy any related filing requirements.

 

The Primary Servicer shall cooperate fully with the Master Servicer and deliver
to the Master Servicer any and all statements, reports, certifications, records
and any other

 

13

 

 

information in its possession or reasonably available to it and necessary in the
reasonable good faith determination of the Master Servicer, the Certificate
Administrator or the Depositor to permit the Depositor to comply with the
provisions of Regulation AB and the Master Servicer to comply with its
obligations under Article X of the Pooling and Servicing Agreement, together
with such disclosures relating to the Primary Servicer, or the servicing of the
Mortgage Loans, reasonably believed by the Depositor, the Certificate
Administrator and/or the Master Servicer in good faith to be necessary in order
to effect such compliance, as it relates to the Primary Servicer’s duties
thereunder.

 

For purposes of Section 10.02 of the Pooling and Servicing Agreement, references
to the Depositor and Certificate Administrator shall not mean the Master
Servicer, and the Primary Servicer shall deliver such written notice and any
additional information required directly to the Depositor with a copy to the
Master Servicer.

 

With respect to any period that the Primary Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Primary Servicer shall perform all obligations under Sections 10.01 and
10.03 of the Pooling and Servicing Agreement applicable to a Servicing Function
Participant or such a servicer (including, without limitation, any obligation or
duty the Master Servicer is required under Sections 10.01 and 10.03 of the
Pooling and Servicing Agreement to cause (or use commercially reasonable efforts
to cause) a Servicing Function Participant or such a servicer to perform).

 

Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator) within the time provided in Section 10.04 of the Pooling and
Servicing Agreement.

 

Any Additional Form 10-K Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator) within the time provided in Section 10.05 of the Pooling and
Servicing Agreement.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, Reporting Servicer or Additional Servicer) shall
provide a certification in the form of Exhibit Y-8 attached to the Pooling and
Servicing Agreement (on which the Master Servicer and its officers, directors
and Affiliates, and only if the Primary Servicer is a Servicing Function
Participant, also the Certification Parties, can reasonably rely) to the Master
Servicer at least five (5) Business Days before the Master Servicer must deliver
its certification. If the Primary Servicer is a Servicing Function Participant,
such certification shall also be provided to the Certifying Person by the time
required by the Pooling and Servicing Agreement, and if the Primary Servicer is
not a Servicing Function Participant, such certification shall be delivered only
to the Master Servicer. In addition, the Primary Servicer (a) shall provide such
information and assistance as may be reasonably required to cooperate with the
Master Servicer in

 

14

 

 

complying with Section 10.06 of the Pooling and Servicing Agreement and (b)
shall cooperate with the Master Servicer’s reasonable requests in performing its
due diligence for its certification under Section 10.06 of the Pooling and
Servicing Agreement.

 

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Primary Servicer (only if the
Primary Servicer is an Additional Servicer) shall be delivered to the Master
Servicer, the Depositor and the Certificate Administrator within the time
provided in Section 10.07 of the Pooling and Servicing Agreement.

 

The Primary Servicer (without regard to whether the Primary Servicer is an
Additional Servicer) shall deliver its Officer’s Certificate required by Section
10.08 of the Pooling and Servicing Agreement to the Master Servicer at least
five (5) Business Days before the Master Servicer must deliver its Officer’s
Certificate under Section 10.08 of the Pooling and Servicing Agreement. If the
Primary Servicer is an Additional Servicer, the Primary Servicer shall also
deliver such Officer’s Certificate to the Certificate Administrator, the
Depositor, the Rule 17g-5 Information Provider and, prior to the occurrence and
continuance of a Consultation Termination Event, the Controlling Class
Representative within the time provided in Section 10.08, and if the Primary
Servicer is not an Additional Servicer, such Officer’s Certificate shall be
delivered only to the Master Servicer. The Primary Servicer shall not be
required to cause the delivery of any such statement until five (5) Business
Days prior to March 1 in any given year so long as it has received written
confirmation from the Depositor or the Master Servicer that a report on Form
10-K is not required to be filed in respect of the Trust for the preceding
calendar year.

 

The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant or Reporting Servicer) shall deliver the items
required under Sections 10.09 and 10.10 of the Pooling and Servicing Agreement
regarding itself (the “report on an assessment of compliance with Relevant
Servicing Criteria” and “accountants’ report”) to the Master Servicer at least
five (5) Business Days before the Master Servicer must deliver its Sections
10.09 and 10.10 items. If the Primary Servicer is a Servicing Function
Participant, Reporting Servicer or Additional Servicer the report on an
assessment of compliance with Relevant Servicing Criteria and accountants’
report shall also be delivered to the Certificate Administrator, the Trustee and
the Depositor within the time provided in Sections 10.09 and 10.10 of the
Pooling and Servicing Agreement. Only if the Primary Servicer is a Servicing
Function Participant, and only with respect to the accountants’ report, the
Primary Servicer shall also deliver such report to the 17g-5 Information
Provider and, prior to the occurrence and continuation of a Consultation
Termination Event, the Controlling Class Representative within the time provided
in Section 10.10 of the Pooling and Servicing Agreement. If the Primary Servicer
is not a Servicing Function Participant or Reporting Servicer, the report on an
assessment of compliance with Relevant Servicing Criteria and accountants’
report shall be delivered only to the Master Servicer. The Primary Servicer
shall not be required to cause the delivery of any such report on assessment or
accountant’s report until five (5) Business Days prior to March 1 in any given
year so long as it has received written

 

15

 

 

confirmation from the Depositor or the Master Servicer that a report on Form
10-K is not required to be filed in respect of the Trust for the preceding
calendar year.

 

With respect to the Primary Servicer obligations in Sections 10.08 and 10.10 of
the Pooling and Servicing Agreement to send reports to the Controlling Class
Representative, the Master Servicer shall, upon request from the Primary
Servicer, confirm if the Master Servicer has received notice that a Consultation
Termination Event occurred in the prior year. The Primary Servicer may rely on
any such notice, without any independent investigation or inquiry.

 

Section 10.12 of the Pooling and Servicing Agreement shall be incorporated
herein and apply to the Primary Servicer for so long as the Primary Servicer is
a Servicing Function Participant or an Additional Servicer. In connection with
comments provided to the Depositor from the Commission regarding information (x)
delivered by the Primary Servicer, (y) regarding the Primary Servicer and (z)
prepared by the Primary Servicer or any registered public accounting firm,
attorney or other agent retained by such party to prepare such information,
which information is contained in a report filed by the Depositor under the
Reporting Requirements and which comments are received subsequent to the
Depositor’s filing of such report, the Depositor is required pursuant to Section
10.12 of the Pooling and Servicing Agreement to promptly provide to the Primary
Servicer any such comments which related to the Primary Servicer. Primary
Servicer shall be responsible for timely preparing a written response to the
Commission for inclusion in the Depositor’s or the Master Servicer’s, as
applicable, response to the Commission, unless Primary Servicer elects, with the
consent of the Master Servicer (which consent shall not be unreasonably denied,
withheld or delayed), to directly communication with the Commission and
negotiate a response and/or resolution with the Commission. If such election is
made, the Primary Servicer shall be responsible for directly negotiating such
response and/or resolution with the Commission in a timely manner; provided,
that (i) Primary Servicer shall use reasonable efforts to keep the Depositor and
the Master Servicer informed of its progress with the Commission and copy the
Depositor and the Master Servicer on all correspondence with the Commission and
provide the Depositor and the Master Servicer with the opportunity to
participate (at the Depositor’s or Master Servicer’s, as applicable, expense) in
any telephone conferences and meetings with the Commission and (ii) the Master
Servicer shall cooperate with the Primary Servicer in order to authorize the
Primary Servicer and its representatives to respond to and negotiate directly
with the Commission with respect to any comments received from the Commission or
its staff relating to Primary Servicer and to notify the Commission of such
authorization. The Master Servicer and the Primary Servicer shall cooperate and
coordinate with each other with respect to any requests made to the Commission
for any extension of time for submitting a response or compliance. All
reasonable out-of-pocket costs and expenses incurred by the Depositor and the
Master Servicer (including reasonable legal fees and expenses of outside counsel
to the Depositor and the Master Servicer) in connection with the foregoing and
any amendments to any reports filed with the Commission therewith shall be
promptly paid by the Primary Servicer upon receipt of an itemized invoice from
the Depositor and/or the Master Servicer, as applicable.

 

16

 

 

Following its receipt of notice from the Certificate Administrator that it has
filed a form to suspend reporting obligations with respect to the Trust as
contemplated by Section 10.19 of the Pooling and Servicing Agreement, the Master
Servicer shall provide such notice to the Primary Servicer; provided, however,
failure to so notify shall not be considered an Event of Default under this
Agreement.

 

Subject to other provisions of this Agreement restricting the right of the
Primary Servicer to retain subservicers or subcontractors, the provisions of
Article X regarding retaining a “Primary Servicer,” “Subcontractor,” “Additional
Servicer” or “Servicing Function Participant” shall be applicable to any Primary
Servicer, subcontractor or agent hired by the Primary Servicer to perform any of
its obligations hereunder and the Primary Servicer shall comply with such
provisions.

 

If at any time the Primary Servicer is a Servicing Function Participant, the
Primary Servicer shall indemnify and hold harmless the Master Servicer, each
Certification Party, the Depositor, each Other Depositor, any employee, director
or officer of the Depositor or any Other Depositor, and each other person, if
any, who controls the Depositor or any Other Depositor within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act from
and against any and all claims, losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments and any other costs, fees
and expenses (including without limitation the costs of investigation, legal
defense and any amounts paid in settlement of any claim or litigation) incurred
by such indemnified party arising out of (i) a breach of its obligations to
provide any of the annual compliance statements or annual servicing criteria
compliance reports or attestation reports pursuant to this Agreement, (ii)
negligence, bad faith or willful misconduct on its part in the performance of
such obligations, (iii) any failure by a Servicer (as defined in Section
10.02(b) of the Pooling and Servicing Agreement) to identify a Servicing
Function Participant pursuant to Section 10.02 of the Pooling and Servicing
Agreement, or (iv) any Deficient Exchange Act Deliverable with respect to such
Servicing Function Participant.

 

If the indemnification provided for in this Section 3.01(c)(32) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor, any Other Depositor, any employee, director or officer of the
Depositor, any Other Depositor or the Master Servicer, then the Primary Servicer
shall contribute to the amount paid or payable to the indemnified party as a
result of the losses, claims, damages or liabilities of the indemnified party in
such proportion as is appropriate to reflect the relative fault of the
indemnified party on the one hand and the Primary Servicer on the other in
connection with a breach of the Primary Servicer’s obligations pursuant to this
Section 3.01(c)(32).

 

It is hereby acknowledged that, as of the Closing Date, the Primary Servicer is
not a Servicing Function Participant or an Additional Servicer. The Master
Servicer shall notify the Primary Servicer if the Primary Servicer becomes a
Servicing Function Participant. For purposes of its obligations under this
Agreement, the Primary Servicer shall not be considered a Servicing Function
Participant until such time as the Primary Servicer has been notified that it is
a Servicing Function Participant.

 

17

 

 

(33)         Section 11.01(b). The Sub-Servicer shall provide all reasonable
cooperation (with respect to information regarding the Mortgage Loans in the
Sub-Servicer’s possession) to enable the Master Servicer to provide the
information required pursuant to Section 11.01(b) of the Pooling and Servicing
Agreement.

 

Section 3.02     Merger or Consolidation of the Primary Servicer.

 

The Primary Servicer shall keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the state of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Mortgage Loans and to
perform its duties under this Agreement.

 

Any Person into which the Primary Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Primary Servicer shall be a party, or any Person succeeding to the business or
substantially all of the servicing business of the Primary Servicer, shall be
the successor of the Primary Servicer hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person (i) must be a company whose business includes the
servicing of mortgage loans and shall be authorized to transact business in each
state in which the Mortgaged Properties it is to service are situated, (ii) must
be acceptable to the Master Servicer (which acceptance shall not be unreasonably
withheld, conditioned or delayed), and (iii) shall assume in writing the
obligations of the Primary Servicer under this Agreement.

 

Section 3.03     Limitation on Liability of the Primary Servicer and Others.

 

Neither the Primary Servicer nor any of the Affiliates, directors, members,
managers, officers, employees or agents of the Primary Servicer shall be under
any liability to the Master Servicer for any action taken or for refraining from
the taking of any action in good faith pursuant to this Agreement, or for errors
in judgment; provided, however, that this provision shall not protect the
Primary Servicer or any of its Affiliates, directors, members, managers,
officers, employees or agents against liability to the Master Servicer for any
breach of any representation or warranty made herein, or against any liability
which would otherwise be imposed by reason of willful misconduct, bad faith,
fraud or negligence in the performance of obligations or duties hereunder or by
reason of negligent disregard of obligations or duties hereunder. The Primary
Servicer and any Affiliate, director, member, officer, employee or agent of the
Primary Servicer may rely on any document of any kind which, prima facie, is
properly executed and submitted by any Person respecting any matters arising
hereunder. The Primary Servicer shall not be under any obligation to appear in,
prosecute or defend any legal or administrative action (whether in equity or at
law), proceeding, hearing or examination that is not incidental to its duties
under this Agreement or which in its opinion may involve it in any expense or
liability not recoverable hereunder; provided, however, that the Primary
Servicer may, with the consent of the Master Servicer, undertake any such action
which it may deem

 

18

 

 

necessary or desirable in respect to this Agreement and the rights and duties of
the parties hereto. In such event, the legal expenses and all costs of such
action and any loss, liability, penalty, fine, forfeiture, claim or judgment
resulting therefrom, to the extent the Master Servicer may recover such amounts
from the Trust Fund pursuant to the Pooling and Servicing Agreement, shall be
expenses, costs and liabilities for which the Master Servicer will be liable and
the Primary Servicer shall be entitled to be reimbursed therefor from the Master
Servicer upon written demand.

 

Section 3.04     Primary Servicer Resignation.

 

The Primary Servicer may resign from the obligations and duties hereby imposed
on it upon sixty (60) days prior written notice to the Master Servicer, or by
mutual consent of the Primary Servicer and the Master Servicer, or upon the
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Primary Servicer. Any
such determination permitting the resignation of the Primary Servicer because
its duties are no longer permissible under applicable law shall be evidenced by
an Opinion of Counsel to such effect delivered to the Master Servicer, which
Opinion of Counsel shall be in form and substance acceptable to the Master
Servicer.

 

Section 3.05     No Transfer or Assignment of Servicing.

 

With respect to the responsibility of the Primary Servicer to service the
Mortgage Loans hereunder, the Primary Servicer acknowledges that the Master
Servicer has acted in reliance upon the Primary Servicer’s independent status,
the adequacy of its servicing facilities, plant, personnel, records and
procedures, its integrity, reputation and financial standing and the continuance
thereof. Without in any way limiting the generality of this Section 3.05, the
Primary Servicer shall neither assign or transfer this Agreement or the
servicing hereunder nor delegate its rights or duties hereunder or any portion
thereof, nor sell or otherwise dispose of all or substantially all of its
property or assets, without the prior written approval of the Master Servicer
and the prior written consent of the Depositor, which consent will not be
unreasonably conditioned, withheld or delayed. Notwithstanding the foregoing,
prior to any assignment or transfer by the Primary Servicer of this Agreement,
the servicing hereunder or the delegation of any of the Primary Servicer’s
rights or duties hereunder or the delegation of any of the Primary Servicer’s
rights or duties hereunder (the “Primary Servicing Rights”), the Primary
Servicer shall allow the Master Servicer an opportunity (but not an obligation)
to bid on the purchase or assumption of such Primary Servicing Rights. The
Primary Servicer may also solicit bids from any other parties independent of the
Master Servicer. If after receipt by the Primary Servicer of all bids, the
Master Servicer is not the highest bidder, the Master Servicer shall be given
the opportunity (but not the obligation) to submit a second bid, which bid shall
be the final bid received by the Primary Servicer and shall be given equal
consideration by the Primary Servicer with all other bids. The Primary Servicer
shall notify the Master Servicer upon the completion of any assignment (except
to the Master Servicer as contemplated above) and provide any information,
applicable to the Primary Servicer, as required per Section 10.02 of the Pooling
and Servicing Agreement.

 

Section 3.06     Indemnification.

 

19

 

 

The Master Servicer and the Primary Servicer each agrees to and hereby does
indemnify and hold harmless the Master Servicer, in the case of the Primary
Servicer, and the Primary Servicer, in the case of the Master Servicer
(including any of their Affiliates, directors, members, managers, officers,
employees or agents) from and against any and all liability, claim, loss,
out-of-pocket cost (including reasonable attorneys’ fees), penalty, expense or
damage of the Master Servicer, in the case of the Primary Servicer, and the
Primary Servicer, in the case of the Master Servicer (including any of their
Affiliates, directors, officers, employees or agents) resulting from (i) any
breach by the indemnitor of a representation or warranty made by it herein, (ii)
any willful misconduct, bad faith, fraud or negligence by the indemnitor in the
performance of its obligations or duties hereunder or by reason of negligent
disregard of such obligations and duties or (iii) any breach by the indemnitor
of its obligations to provide any of the annual compliance statements or annual
assessment of servicing criteria or attestation reports pursuant to Sections
10.08, 10.09 or 10.10 of the Pooling and Servicing Agreement; provided; that
such indemnity shall not cover indirect or consequential damages. Each
indemnified party hereunder shall give prompt written notice to the indemnitor
of matters which may give rise to liability of such indemnitor hereunder;
provided, however, that failure to give such notice shall not relieve the
indemnitor of any liability except to the extent of actual prejudice. This
Section 3.06 shall survive the termination of this Agreement and the termination
or resignation of the Master Servicer or the Primary Servicer. Notwithstanding
the foregoing, the Primary Servicer shall not have any direct rights of
indemnification that may be satisfied out of assets of the Trust Fund.

 

ARTICLE IV

DEFAULT

 

Section 4.01     Events of Default.

 

In case one or more of the following events (each an “Event of Default”) by the
Primary Servicer shall occur and be continuing, that is to say:

 

(i)       any failure by the Primary Servicer to deposit into the Primary
Servicer Collection Account or any Escrow Account, or to deposit into, or to
remit to the Master Servicer for deposit into, the Collection Account, on a
timely basis, any amount required to be so deposited or remitted under this
Agreement, which failure continues unremedied for one (1) Business Day following
the date on which such deposit or remittance is required to be made; or

 

(ii)      any failure on the part of the Primary Servicer to (a) timely provide
to the Master Servicer the certification called for on Exhibit E attached hereto
as required by Section 3.01(c)(30) of this Agreement which failure continues
unremedied for five (5) Business Day after the Primary Servicer’s receipt of
notice from the Master Servicer of such failure, or (b) timely provide to the
Master Servicer the Collection Report which failure continues unremedied for one
(1) Business Day after the Primary Servicer’s receipt of notice from the Master
Servicer of such failure; or

 

(iii)     the Primary Servicer shall fail three (3) times within any two (2)
year period to timely provide to the Master Servicer any report required by this
Agreement to be provided to the Master Servicer; or

 

20

 

 

(iv)     if the Primary Servicer is a Servicing Function Participant or an
Additional Servicer, any failure by the Primary Servicer to deliver by the due
date any Exchange Act reporting items required to be delivered to the Master
Servicer, the Certificate Administrator or the Depositor under Article X of the
Pooling and Servicing Agreement or under this Agreement (following the
expiration of any applicable grace period) or to the master servicer under any
other pooling and servicing agreement that the Depositor is a party to; or

 

(v)      if the Primary Servicer is a Servicing Function Participant or an
Additional Servicer, any failure by the Primary Servicer to perform in any
material respect any of the covenants or obligations of the Primary Servicer
contained in this Agreement regarding creating, obtaining or delivering any
Exchange Act reporting items required for any party to the Pooling and Servicing
Agreement to perform its obligations under Article X of the Pooling and
Servicing Agreement (following the expiration of any applicable grace period) or
under the Exchange Act reporting items required under any other pooling and
servicing agreement that the Depositor is a party to; or

 

(vi)     any failure on the part of the Primary Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Primary Servicer contained in this Agreement which continues
unremedied for a period of twenty-five (25) days (ten (10) days in the case of
payment of insurance premiums or in any event such shorter period of time (not
less than two (2) Business Days) as is necessary to avoid the commencement of
foreclosure proceedings for any lien relating to unpaid real estate taxes or a
lapse in any required insurance coverage if the Primary Servicer had prior
notice of the related borrower’s failure to pay such taxes, assessments or
insurance premium) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Primary Servicer
by the Master Servicer; provided, however, if such failure is capable of being
cured and the Primary Servicer is diligently pursuing such cure, such 25-day
period will be extended an additional sixty (60) days; provided, further,
however, that such extended period will not apply to the obligations regarding
Exchange Act reporting; or

 

(vii)    any breach on the part of the Primary Servicer of any representation or
warranty contained in Section 2.05 of the Pooling and Servicing Agreement as
incorporated herein pursuant to Section 3.01(c)(2) which materially and
adversely affects the interests of the Master Servicer or any Class of
Certificateholders and which continues unremedied for a period of thirty (30)
days after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Primary Servicer by the Master Servicer;
provided, however, if such breach is capable of being cured and the Primary
Servicer is diligently pursuing such cure, such thirty (30) day period will be
extended an additional sixty (60) days; or

 

(viii)   a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Primary Servicer and such decree or
order shall have remained in force undischarged or unstayed for a period of
sixty (60) days; or

 

21

 

 

(ix)     the Primary Servicer shall consent to the appointment of a conservator,
receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to the Primary Servicer or of or relating to all or
substantially all of its property; or

 

(x)      the Primary Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing; or

 

(xi)     the Primary Servicer shall assign or transfer or attempt to assign or
transfer all or part of its rights and obligations hereunder except as permitted
by this Agreement; or

 

(xii)    either Moody’s or KBRA has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Certificates, or (B) placed one or
more Classes of Certificates on “watch status” in contemplation of rating
downgrade or withdrawal and, in the case of either of clauses (A) or (B),
publicly citing servicing concerns with the Primary Servicer as the sole or
material factor in such rating action (and such qualification, downgrade,
withdrawal or “watch status” placement has not been withdrawn by such Rating
Agency, within 60 days of such event); or

 

(xiii)   the Primary Servicer ceases to have a Primary Servicer rating of at
least “CPS3” from Fitch and that rating is not reinstated within 60 days.

 

If any Event of Default shall occur and be continuing, then, and in each and
every such case, so long as such Event of Default shall not have been remedied,
the Master Servicer or, with respect to any Event of Default under clause (iv)
above, the Depositor, may terminate, by notice in writing to the Primary
Servicer, all of the rights and obligations of the Primary Servicer as Primary
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof. From and after the receipt by the Primary Servicer of such written
notice, all authority and power of the Primary Servicer under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the Master Servicer pursuant to and under this Section, and, without
limitation, the Master Servicer is hereby authorized and empowered to execute
and deliver, on behalf of and at the expense of the Primary Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise. The Primary Servicer agrees that if it is terminated pursuant to this
Section, it shall promptly (and in any event no later than five (5) Business
Days subsequent to its receipt of the notice of termination) provide the Master
Servicer with all documents and records (including, without limitation, those in
electronic form) requested by it to enable it to assume the Primary Servicer’s
functions hereunder, and shall cooperate with the Master Servicer in effecting
the termination of the Primary Servicer’s responsibilities and rights hereunder
and the assumption by a successor of the Primary Servicer’s obligations
hereunder, including, without limitation, the transfer within one (1) Business
Day to the Master Servicer for administration by it of all cash amounts which
shall at the time be or should have been credited by the Primary Servicer to the
Primary Servicer Collection Account, any Collection Account, any Escrow

 

22

 

 

Account or any REO Account, or thereafter be received with respect to the
Mortgage Loans or any REO Property (provided, however, that the Primary Servicer
shall continue to be entitled to receive all amounts accrued or owing to it
under this Agreement on or prior to the date of such termination, and it and its
directors, officers, employees and agents shall continue to be entitled to the
benefits of Section 3.03 of this Agreement notwithstanding any such
termination).

 

In addition to any other rights the Master Servicer may have hereunder, if the
Primary Servicer fails to remit to the Master Servicer any amounts when required
to be remitted hereunder, the Primary Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the Prime Rate, applied on a
per diem basis for each day such remittance is late (i.e., said per annum rate
divided by 365 multiplied by the number of days late); but in no event shall
such interest be greater than the maximum amount permitted by law.

 

Section 4.02     Waiver of Defaults.

 

The Master Servicer may waive any default by the Primary Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

 

Section 4.03     Other Remedies of Master Servicer.

 

During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Master Servicer, in addition to the rights
specified in Section 4.01 of this Agreement, shall have the right, in its own
name, to take all actions now or hereafter existing at law, in equity or by
statute to enforce its rights and remedies (including the institution and
prosecution of all judicial, administrative and other proceedings and the filing
of proofs of claim and debt in connection therewith). Except as otherwise
expressly provided in this Agreement, no remedy provided for by this Agreement
shall be exclusive of any other remedy, and each and every remedy shall be
cumulative and in addition to any other remedy and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.

 

ARTICLE V

TERMINATION

 

Section 5.01     Termination.

 

(a)      Except as otherwise specifically set forth herein, the rights,
obligations and responsibilities of the Primary Servicer shall terminate
(without payment of any penalty or termination fee): (i) upon the later of the
final payment or other liquidation (or any advance with respect thereto) of the
last Mortgage Loan and the disposition of all REO Property and the remittance of
all funds due hereunder; (ii) by mutual consent of the Primary Servicer and the
Master Servicer in writing; (iii) pursuant to Section 5.02 of this Agreement;
(iv) at the option of any purchaser of any Mortgage Loan pursuant to the Pooling
and Servicing Agreement, upon

 

23

 

 

such purchase and only with respect to such purchased Mortgage Loan; or (v) upon
termination of the Pooling and Servicing Agreement, each subject to the Primary
Servicer’s rights to accrued and due amounts to the Primary Servicer prior to
the date of termination.

 

(b)      The obligations and responsibilities of the Primary Servicer shall also
terminate in accordance with the terms and conditions of Section 3.01(c)(4) of
this Agreement.

 

Section 5.02     Termination With Cause.

 

The Master Servicer may, at its sole option, terminate any rights the Primary
Servicer may have hereunder with respect to the Mortgage Loans as provided in
Section 4.01 of this Agreement upon the occurrence of an Event of Default.

 

Any notice of termination shall be in writing and delivered to the Primary
Servicer as provided in Section 6.05 of this Agreement.

 

Additionally, the Depositor may terminate any rights the Primary Servicer may
have hereunder with respect to the Mortgage Loans at any time following any
failure of the Primary Servicer to deliver any Exchange Act reporting items that
the Primary Servicer is required to deliver under Regulation AB as otherwise
contemplated by Article X of the Pooling and Servicing Agreement.

 

Section 5.03     Reserved

 

Section 5.04     Termination of Duties with Respect to Specially Serviced Loans.

 

At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Primary Servicer set forth herein with respect to
such Specially Serviced Loan that are required to be performed by the Special
Servicer under the Pooling and Servicing Agreement shall cease. The Primary
Servicer shall continue to perform all of its duties hereunder with respect to
the Specially Serviced Loans that are not required to be performed by the
Special Servicer pursuant to the Pooling and Servicing Agreement. If a Specially
Serviced Loan becomes a Corrected Loan, the Primary Servicer shall commence
servicing such Corrected Loan pursuant to the terms of this Agreement.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01     Successor to the Primary Servicer.

 

Prior to termination of the Primary Servicer’s responsibilities and duties under
this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of this Agreement,
the Master Servicer shall (i) succeed to and assume all of the Primary
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Primary Servicer in Section 3.02 of this Agreement and which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Primary Servicer under

 

24

 

 

this Agreement accruing following the termination of the Primary Servicer’s
responsibilities, duties and liabilities under this Agreement.

 

Section 6.02     Financial Statements.

 

The Primary Servicer shall, upon the written request of the Master Servicer,
make available its financial statements and other records relevant to the
performance of the Primary Servicer’s obligations hereunder.

 

Section 6.03     Closing.

 

The commencement of the Primary Servicer’s obligation to perform the servicing
responsibilities under this Agreement with respect to the Mortgage Loans shall
take place on the Closing Date. The closing shall be by electronic mail.

 

The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

 

Section 6.04     Closing Documents.

 

The Closing Documents shall consist of all of the following documents:

 

(a)          to be provided by the Primary Servicer:

 

(i)            this Agreement executed by the Primary Servicer;

 

(ii)           Certificate of Secretary of the Primary Servicer, dated the
Closing Date and in the form of Exhibit B hereto or such other form approved by
the Master Servicer, including all attachments thereto; and

 

(iii)          the account certifications in the form of Exhibit F hereto
required by Sections 3.01(c)(7) and (8) of this Agreement, fully completed; and

 

(b)          to be provided by the Master Servicer:

 

(i)            this Agreement executed by the Master Servicer;

 

(ii)           the Mortgage Loan Schedule, with one copy to be attached to each
counterpart of this Agreement as Exhibit A hereto; and

 

(iii)          the Pooling and Servicing Agreement substantially in the form of
Exhibit C hereto.

 

Section 6.05     Notices.

 

All demands, notices, consents and communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered to the following
addresses:

 

(i)if to the Master Servicer:

 

25

 

 

Wells Fargo Bank, National Association

Commercial Mortgage Servicing

MAC D1086

550 South Tryon Street, 14th Floor

Charlotte, North Carolina 28202

Reference: CGCMT 2016-GC37 Asset Manager

 

with a copy to:

 

Wells Fargo Bank, National Association

Legal Department

301 S. College St., TW-30

D1053-300

Charlotte, North Carolina 28202-6000

Reference: Commercial Mortgage Servicing Legal Support

 

with a copy to:

 

K&L Gates LLP
Hearst Tower, 47th Floor

214 North Tryon Street
Charlotte, North Carolina 28202
Attention: Stacy G. Ackermann

 

(ii)if to the Primary Servicer:

Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: Executive Vice President – Servicing Operations

 

with copy to:

 

Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: General Counsel

 

or such other address as may hereafter be furnished to the other party by like
notice.

 

Section 6.06     Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable

 

26

 

 

law, the parties hereto waive any provision of law which prohibits or renders
void or unenforceable any provision hereof. If the invalidity of any part,
provision, representation or warranty of this Agreement shall deprive any party
of the economic benefit intended to be conferred by this Agreement, the parties
shall negotiate, in good faith, to develop a structure the economic effect of
which is nearly as possible the same as the economic effect of this Agreement
without regard to such invalidity.

 

Section 6.07     Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

Section 6.08     Governing Law.

 

This Agreement and any claim, controversy or dispute arising under or related to
or in connection with this Agreement, the relationship of the parties, and/or
the interpretation and enforcement of the rights and duties of the parties shall
be governed by the laws of the State of New York without regard to any conflicts
of law principles other than Section 5-1401 of the New York General Obligations
Law.

 

Section 6.09     Protection of Confidential Information.

 

The Primary Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer or the
Trustee, without the Master Servicer’s prior written consent (which consent
shall not be unreasonably withheld or delayed), any information pertaining to
the Mortgage Loans, the Mortgaged Properties or any Mortgagor thereunder, (a)
except to the extent that it is appropriate for the Primary Servicer to do so in
(i) working with legal counsel, auditors, taxing authorities or other
governmental agencies, (ii) in accordance with the Servicing Standard, or (iii)
when required by any law, regulation, ordinance, court order or subpoena, or (b)
the Primary Servicer is disseminating general statistical information relating
to the mortgage loans being serviced by the Primary Servicer (including the
Mortgage Loans) so long as Primary Servicer does not identify the owner of any
Mortgage Loan, any Mortgaged Property, or any Mortgagor or violate
confidentiality obligations owed to any Mortgagor under the Loan Documents or
otherwise.

 

Section 6.10     Intention of the Parties.

 

It is the intention of the parties that the Master Servicer is conveying, and
the Primary Servicer is receiving, only a contract for servicing the Mortgage
Loans. Accordingly, the parties hereby acknowledge that the Trustee remains the
sole and absolute beneficial owner of the Mortgage Loans and all rights related
thereto.

 

Section 6.11     Third Party Beneficiary.

 

The Trustee, for the benefit of the Certificateholders and the Trust (as holder
of the Lower-Tier Regular Interests) shall each be a third party beneficiary
under this Agreement; provided that (except to the extent the Trustee or its
designee assumes the obligations of the

 

27

 

 

Master Servicer hereunder or except as provided in the Pooling and Servicing
Agreement) none of the Trust, the Trustee, the Operating Advisor, the
Certificate Administrator, any successor Master Servicer, the Special Servicer
or any Certificateholder shall have any duties under this Agreement or any
liabilities arising herefrom. The Depositor shall be a third party beneficiary
under this Agreement solely with respect to Section 10.17 of the Pooling and
Servicing Agreement.

 

Section 6.12     Successors and Assigns; Assignment of Agreement.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
Primary Servicer and the Master Servicer and the respective successors and
assigns of the Primary Servicer and the Master Servicer. This Agreement shall
not be assigned, pledged or hypothecated by the Primary Servicer to a third
party except as otherwise specifically provided for herein. If the Master
Servicer shall for any reason no longer act in such capacity under the Pooling
and Servicing Agreement (including, without limitation, by reason of a Servicer
Termination Event), the Trustee or its designee shall thereupon assume all of
the rights and, except to the extent they arose prior to the date of assumption,
obligations of the Master Servicer under this Agreement, or, alternatively, may
act in accordance with Section 7.02 of the Pooling and Servicing Agreement under
the circumstances described therein (subject to Section 3.01(c) and (d) of the
Pooling and Servicing Agreement).

 

Section 6.13     Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

Section 6.14     Exhibits.

 

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

Section 6.15     General Interpretive Principles.

 

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Section 6.16     Complete Agreement.

 

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

 

Section 6.17     Further Agreement.

 

28

 

 

The Primary Servicer and the Master Servicer each agree to execute and deliver
to the other such reasonable and appropriate additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.

 

Section 6.18     Amendments.

 

This Agreement may only be amended with the consent of the Primary Servicer and
the Master Servicer and, to the extent required by Section 3.01(c)(vii) of the
Pooling and Servicing Agreement, the prior written consent of the Depositor,
which consent shall not be unreasonably withheld, conditioned or delayed. No
amendment to the Pooling and Servicing Agreement that purports to change the
rights or obligations of the Primary Servicer hereunder shall be effective
against the Primary Servicer without the express written consent of the Primary
Servicer.

 

Section 6.19     Non-Solicitation.

 

Without the prior written consent of the Primary Servicer, the Master Servicing
Group (as defined below) shall not disclose to any Person employed by the Master
Servicer or an Affiliate thereof that is part of a business unit that originates
or refinances mortgage loans any information that the Master Servicing Group has
received or obtained or generated or is otherwise in its possession as a result
of its acting as Master Servicer under the Pooling and Servicing Agreement. In
addition, without the prior written consent of the Primary Servicer, the Master
Servicing Group shall not take any direct action, nor will it direct a third
party to take any action, to refinance or solicit the refinancing of any
Mortgage Loan. For purposes of this Section 6.19, the “Master Servicing Group”
shall mean the business unit of the Master Servicer (which, with respect to
Wells Fargo Bank, National Association, is called Commercial Mortgage Servicing)
that is in the business of master servicing and/or primary servicing commercial
mortgage loans that are in securitizations. Notwithstanding the foregoing, the
following shall not constitute violations of this Section 6.19: (i)
dissemination of information or reports as contemplated by the Pooling and
Servicing Agreement, (ii) promotions undertaken by the Master Servicer or any
Affiliate of the Master Servicer which are directed to commercial mortgage loan
borrowers, originators and mortgage brokers generally, which promotions, in each
case, are based upon information that has been acquired from a source other than
the Master Servicing Group, including, without limitation, commercially acquired
mailing lists or information generally available in the public domain, (iii)
actions taken in connection with serving the refinancing needs of a Mortgagor
who, without such solicitation by the Master Servicer as described in the second
preceding sentence, contacts the Master Servicer in connection with the
refinance of the related Mortgage Loan, or (iv) actions taken or communications
made by the Master Servicing Group in connection with the sale or refinance of a
Specially Serviced Loan.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

 

 

IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.



        WELLS FARGO BANK, NATIONAL ASSOCIATION         By:      /s/ Joseph
Newell III   Name:  Joseph Newell III   Title:    Director

 

Berkadia Primary Servicing Agreement

 

 

 

 



        BERKADIA COMMERCIAL MORTGAGE LLC         By:     /s/ Mark E. McCool  
Name:  Mark E. McCool   Title:    Executive Vice President

 

Berkadia Primary Servicing Agreement

 

 

 

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE



                  Berkadia
Loan Number   Property
Name   Mortgage
Loan Seller   Cut-Off Date
Balance   Primary
Servicing
Fee %                   011185078   McCallum Courts and McCallum Glen  
Citigroup   $19,143,750   0.0300%                   011185960   Troy Place
Apartments   Citigroup   $11,550,000   0.0500%                   011185202  
Franklin Center   Citigroup    $8,990,924   0.0500%

 

A-1

 

 

EXHIBIT B

 

PRIMARY SERVICER’S OFFICER’S CERTIFICATE

 

BERKADIA COMMERCIAL MORTGAGE LLC

 

CERTIFICATE OF SECRETARY

 

I, the undersigned Secretary or Assistant Secretary of BERKADIA COMMERCIAL
MORTGAGE LLC (the “Company”), hereby certify as follows:

 

1.I am a duly elected, qualified and acting Secretary or Assistant Secretary of
the Company as noted below my signature.

 

2.The Company, by virtue of the resolutions described in paragraph 3 below, has
taken all action necessary to authorize (a) the execution, delivery and
performance of the Primary Servicing Agreement dated as of April 1, 2016, with
Wells Fargo Bank, National Association (the “Agreement”), and (b) the person(s)
listed below to execute and deliver the Agreement.

 

3.Attached hereto as Exhibit I is a true and correct copy of certain resolutions
of the Company which have been duly adopted by the Company and which remain in
full force and effect as of the date hereof and which have not been amended,
rescinded or impaired in any way.

 

4.Each person listed below currently holds Executive Officer Authority and the
officer title set forth opposite his or her name.

 



  Name Authority/Title

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of this __ day of
_________, 2016.



        Print Name:     Print Title: Secretary or Assistant Secretary



 

B-1

 

 

Exhibit I

RESOLVED FURTHER, that each person now or hereafter holding the office of
Executive Vice President, President or Chief Executive Officer of the Company,
be and hereby is authorized and empowered, acting alone, to execute in the name
of, and on behalf of the Company in the ordinary course of business and upon
such terms and conditions as the executing officer deems necessary or proper:
(a) any and all agreements, documents, instruments or certifications not
otherwise specifically authorized by separate resolution of the Board of
Managers, which may be found necessary, proper or expedient to be executed in
conducting the current business of the Company, including those in which a
security interest in personal property is granted and guaranty the obligations
of wholly-owned subsidiaries of the Company; (b) deeds and conveyances of any
real or personal property, including REO property; (c) leases and licenses
(including those in which a security interest in personal property is granted);
(d) applications, engagement letters, term sheets and rate lock arrangements
with potential borrowers, as well as the Company’s commitment to fund a loan to
potential borrowers that has been approved in accordance with the Company’s
Credit Approval Policies then in effect, together with any extensions,
modifications or terminations thereof in the ordinary course of business, and
(e) loan acquisition agreements and loan sale agreements, including
participation agreements, participation certificates, broker agreements and
servicing agreements;

 

PROVIDED, HOWEVER, that for (i) obligations authorized by the President or Chief
Executive Officer, the value shall not exceed, individually or, if executed as
related agreements, in the aggregate, more than One Million Dollars
($1,000,000.00) unless otherwise permitted under the Company’s Credit Approval
Policies and (ii) for obligations authorized by an Executive Vice President, the
value shall not exceed individually or, if executed as related agreements, in
the aggregate, Five Hundred Thousand Dollars ($500,000.00) unless otherwise
permitted under the Company’s Credit Approval Policies; and

 

PROVIDED FURTHER, that NO AUTHORITY IS CONVEYED TO EXECUTE ANY OF THE FOLLOWING:
(i) the borrowing of funds on behalf of the Company, whether secured or
unsecured, (ii) the execution or provision of any guaranty by or on behalf of
the Company, (iii) the trading of securities, (iv) the purchase of stock or
other equity interest in any entity, and (iv) the purchase of servicing rights
UNLESS such officer is expressly authorized by resolution of the Board of
Managers to take such action on behalf of the Company;

 

* * *

 

RESOLVED FURTHER, that the Secretary and any Assistant Secretary of the Company
be, and each hereby is, authorized and empowered to certify in writing the
existence of these Resolutions, and of the names and specimen signatures of the
Executive Officers, Corporate Banking Officers, Servicing Banking Officers and
Authorized Representatives authorized pursuant to these Resolutions to act on
behalf of the Company, and that each recipient of such certificate given by the
Secretary or any Assistant Secretary of the Company may rely upon the
effectiveness of these Resolutions and the authority of the persons named herein
until such holder receives written notice from the Company of any rescission or
modification thereof.

 

B-2

 

 

EXHIBIT C

 

POOLING AND SERVICING AGREEMENT

 

Previously delivered.

 

 

 

 

EXHIBIT D

 

[RESERVED]

 

D-1

 

 

EXHIBIT E

 

QUARTERLY SERVICING CERTIFICATION




Primary Servicer:    

 

RE:Series CGCMT 2016-GC37

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above referenced Servicer, we certify with respect to the
Mortgage Loans serviced by us for Wells Fargo Bank, National Association that as
of the quarter ending ______________________ except as otherwise noted below:

 

·All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 

·All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents.

 

·On all required insurance policies, the loss payee is in the name of the Trust.

 

·All UCC financing statements have been renewed prior to expiration.

 

·All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.

 



·To the best of our knowledge, all letters of credit are transferred to the
Trust as beneficiary and are properly renewed.

 

·Lockboxes are being serviced in accordance with loan documents.

 



·To the best of our knowledge, all required loan documents, third party reports
and underwriting files are complete and all applicable loan documents have been
properly assigned to the Trust.

 

EXCEPTIONS:  



 

 



 

     



 

Servicing Officer   Date



 

E-1

 



 

EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION


 

Securitization:       Sub Servicer:     

 

     New Account       Change of Account Information  

  

Indicate purpose of account (check all that apply):              Principal &
Interest   Deposit Clearing        Taxes & Insurance   Disbursement Clearing    
   Reserves (non-interest bearing)   Suspense        Reserves (interest bearing)
 

  

Account Number:   

 



Account Name:    

 

Depository Institution (and Branch):

  

  Name:  

 

  Street:  

 

  City, State, Zip:   

  

  Rating Agency:   Rating:  

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 

Prepared by:  

  

Signature:   

  

Title:  

  

Date:  

  

Telephone:    Fax:   

 

F-1

 

 

EXHIBIT G

 



Collection Report

 

Series CGCMT 2016-GC37

 

Month of ____________

 


 1
 2
 3
4
5
6
7
8
9
10
11
12
13
14
15
16
17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39            
                                                                  Sub
Serv ID 
Master
Servicer
Loan#
Sub-Servicer Loan#  Prosp
ID Sched
Due
Date
Begin Balance Prior to
Pmt
Ending Balance After Pmt Paid Thru Date Current Note Rate Sub-
Servicer
Fee Rate Sched Prin Pmt Sched Int Pmt Sched P&I Amount Sched Sub- Serv Fee Sched
Addl Sub- Sub Fee  Neg Am/
Deferred Int Amount Unsched Principal Rec’d  Other Principal Adjust  Other
Interest Adjust  Liq/ Prepmt Date  Prepmt Penalty / YM Rec’d Prepmt Int
Exc/Short Liq/ Prepmt Code
T&I Advances O/S
Pmt Eff Date Recd
Actual Principal Rec’d
Actual (Gross) Interest Rec’d Actual Sub- Servicer Fee Paid Addl Sub-Sub Fee
Paid Actual (Net) Interest Rec’d Late Charges Rec’d Default Interest Rec’d Assum
Fees Rec’d Addl Fees Rec’d Remittance Amount Actual Loan Balance Total Reserve
Balance Pmt Loan Status Comments                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                  0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00   0.00 0.00  
0.00   0.00 0.00 0.00     0.00 0.00 0.00 0.00 0.00                              
                                                                               
                                      NET REMIT TO MS -        

 



  Loan Status A - payment not received but still in grace period     B - late
payment but less than 1 month delinquent     O - Current     1 - One month
delinquent     2 - Two months delinquent     3 - Three months delinquent     4 -
Assumed Schedule Payment     5 - Prepaid in Full     6 - Specially Serviced    
7 - In foreclosure     9 - REO     10 - DPO     11 - Modification

 

  Prepared By   Approved By

 

G-1

 

 

EXHIBIT H

 

FORM OF CERTIFICATE OF INSURANCE





Primary Servicer:    

 

RE:Series CGCMT 2016-GC37

 

Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and the above-named Primary Servicer, we certify with
respect to the Mortgage Loans serviced by us for Wells Fargo Bank, National
Association that all required insurance policies are in full force and effect on
the mortgaged premises in the form and amount and with the coverage required by
the Servicing Agreement(s). Any exceptions are attached hereto.

  

Servicing Officer   Date



 

H-1

 

 

EXHIBIT I

 



Lease Amendment Review Sender: Date: Loan-Property #: Property Name: Investor #
- Name:  Tenant:     Date Request was received: Response required by: Please
complete all sections as appropriate:   Section of Mortgage/Loan Agreement
indicating that consent is required: (Enter Language)   Section of PSA/SSA
Agreement indicating that consent is required: (Enter Language)   Section of
Intercreditor or Participation Agreement indicating that consent is required:
(Enter Language)   Is this review being completed along with a TI/LC
disbursement request?   If YES, what is the amount of the request? How much TI
vs. LC?   What are the Landlord TI Expenses, If Any?   How did the previous
tenant vacate?   Have you ensured that the space is vacant and no termination is
required prior to the lease review?   If NO, has the lease termination been
approved by Berkadia/authorized party?   Was lease amendment executed prior to
submission?   Summary:   Reason for Amendment:   Berkadia Borrower Name:  
Watchlist:   Reason:   Related Triggers:   Principal Balance:   Processor Code:
  Property Address:  

 

I-1

 



 

          Property Use Compliant/Type:   Tenant Information:   Tenant
Improvements:   Funded By: Property Cashflow, Reserves or Tenant?   What is the
current balance in TI Reserve?   Reserve Type Reserve Balance as of            
      What is the most recent annualized net cash flow after debt service?  
Occupancy Prior to Lease Amendment:   Occupancy After Lease Amendment:  
Original Lease Date   Lease Amendment Date:   Lease Amendment Commencement Date:
  Are there any concessions or abatements? If so, explain:   Lease Amendment
Expiration Date:   Renewal Options:   Square Footage on Property:   Square
Footage on Lease:   % of Total Property:   Rent per Square Foot prior to
Amendment:   Rent per Square Foot after Amendment:   Rent:  

                Effective Term Rent/ Sq.Ft Monthly Rent Annual Rent            
                          SNDA-Required under Lease or Attached:   OFAC Checked
and Attached:   Cost Ratio Analysis:   Additional Proposed Material Amendments:
  The Lease is acceptable ** SUBJECT TO   Prepared by:  

 

I-2

 



 

Approved by:   Approved by:   Approved by:  

 

I-3

 

 

EXHIBIT J

 

MONTHLY SERVICING ACCOUNTS CERTIFICATION

 

Servicer:    

 

RE:Series CGCMT 2016-GC37

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above named Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of the last day of the calendar month immediately preceding
the month in which this certificate is dated, all Collection Accounts and
Servicing Accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Servicer’s management, except as otherwise noted
below:

  

EXCEPTIONS:  



 

         



 

         





 

 

Servicing Officer   Date



 

J-1

 

 



EXHIBIT K

 

FORM NOTE REGISTER

 

HOLDER DATE
ACQUIRED ADDRESS/WIRE
INSTRUCTIONS PRINCIPAL
AMOUNT STATED
INTEREST                                                                      

 

K-1

